978 F.2d 1260
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America Plaintiff-Appelleev.Scott L. RENDELMAN Defendant-Appellant
No. 92-5114.
United States Court of Appeals, Sixth Circuit.
Oct. 27, 1992.

Before MERRITT, Chief Judge and ALAN E. NORRIS and BATCHELDER, Circuit Judges.

ORDER

1
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


2
The court finds the error in failure to advise under Rule 11 was harmless, and it is therefore ORDERED that the said judgment be and it hereby is affirmed.